By the Court.
The complaint charges the defendant with keeping and maintaining a nuisance on July 30, 1873, and on divers other days and times between that day and January 30, 1874. One of the essential points to be proved is the keeping of the shop. An admission that the defendant kept the shop open on any day during this time is "competent evidence against him. A plea of guilty to a complaint charging him with keeping it open is such an admission in the most solemn form. The only question here is as to the time to which the admission relates. The bill of exceptions states that it is January 19. If it were January 9 or 10, as stated in the copy of the complaint sent up with the bill of exceptions, it could make no difference.

Motion to recommit and exceptions overruled.